DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,335,674 and US 10,758,814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance.  A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a plurality of control inputs operable to control one or more operations of a video game;
an audio jack configured to receive an audio connector for a headset; and
a sensor in communication with the audio jack and with a processor, the sensor configured to communicate a signal to the processor when the audio connector is coupled to the audio jack,
wherein the processor is operable to automatically communicate data to the video game console indicative of the video game controller being audio enabled following receipt of the signal from the sensor, the processor further configured to automatically route audio received from the video game console to the headset upon receiving the signal from the sensor” (claim 2); and
“a plurality of control inputs operable to control one or more operations of a video game;
an audio jack configured to receive an audio connector for a headset; and
a sensor in communication with the processor, the sensor configured to detect when the audio connector is coupled to the audio jack and to communicate a detection signal of said connection to the processor, 
wherein the processor is operable to automatically communicate data to the video game console indicative of the video game controller being audio 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715